Citation Nr: 0026643	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed disorder of 
the central nervous system to include multiple sclerosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the RO.  

The Board notes that, in a rating decision dated in August 
1999, the RO granted service connection for allergic 
rhinitis, but denied entitlement to service connection for 
asthma claimed as secondary to the service-connected allergic 
rhinitis and status post deviated septum and a total rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  In a Notice of Disagreement dated in 
August 1999, the veteran expressed dissatisfaction with the 
initial rating assigned for the service-connected allergic 
rhinitis, as well as the decision to deny service connection 
for asthma.  The RO subsequently issued a Statement of the 
Case as to these issues in March 2000.  

On March 30, 2000, the RO certified the issue of service 
connection for a disorder of the central nervous system, to 
include multiple sclerosis, as being on appeal and forwarded 
the veteran's claims folder to the Board, where it was 
received on April 18, 2000.  In September 2000, the Board 
received the veteran's substantive appeal, dated in April 
2000, as to the issues of the propriety of the initial 
evaluation assigned for the service-connected asthma and 
service connection for asthma.  Given the myriad of dates 
involved and the transfer of the veteran's claims folder 
during the development of these issues, it is unclear as to 
whether these issues have been appropriately developed for 
appellate review.  

Consequently, this matter is referred back to the RO for 
appropriate action and clarification.  In addition, the RO 
should also clarify the status of the issue of entitlement to 
a TDIU.  



REMAND

In the Substantive Appeal received by the Board in September 
2000, the veteran indicated that he wanted to appear 
personally at a hearing before a Veterans Law Judge at the 
RO.  

Thus, for due process reasons, the Board must remand the case 
in order to afford the veteran an opportunity to appear for a 
personal hearing before a Veterans Law Judge at the local 
office.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

With respect to the issue of service connection for multiple 
sclerosis, the veteran insisted on his Substantive Appeal 
dated in November 1998 that he had been told that he had all 
of the symptoms of multiple sclerosis.  The Board notes that 
the VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  

However, if the claimant's application for benefits is 
incomplete, the VA shall notify him of the evidence necessary 
to complete the application.  38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 2000).  

The veteran is hereby notified that preliminary review 
indicates that the "evidence necessary to complete the 
application" is medical evidence to support his stated 
position that he currently has disability of the central 
nervous system, to include multiple sclerosis, due to disease 
or injury which was incurred in or aggravated by service.  

Accordingly this case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
disorder of the central nervous system, 
to include multiple sclerosis, since 
service.  The veteran in this regard must 
be instructed to submit any medical 
evidence which tends to support his 
assertion that he suffers from disability 
of the central nervous system due to 
disease or injury which was incurred in 
or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the local office.  All indicated 
development should be undertaken in this 
regard.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If it 
is determined that the claim of service 
connection for a disorder of the central 
nervous system is well grounded, then the 
RO should undertake all appropriate 
development, including affording the 
veteran a VA medical examination.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board intimates no opinion, either 
legal or factual, as to any final determination warranted in 
this case.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


